DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner appreciates the amendments to correct the items presented in the Non-Final Office action of 3/3/2021 however, after an updated search and further consideration, additional references came to light and a new grounds of rejection can be seen in the rejection below. As such, this action is a second non-final rejection.
If there are any questions regarding this response or the application in general, an interview with the examiner would be welcomed since this should act as a further way to assist advancing prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detection section…” in claim 1.
“control section…” in claims 1-5 and 7.
“speed detecting section…,” “shift-position detecting section…,” “acceleration-
request detecting section…,” and “torque detecting section…” in claim 2.
“mode detection section…” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “detection section…,” speed detecting section…,” “shift-position detecting section…,” “acceleration- request detecting section…,” and “torque detecting section…” are found in specification Page 6 Line 29 – Page 7 Line 34 as various sensors. Support for “control section…” is found in specification Page 12 Line 25 – Page 13 Line 21 as a vehicle Electronic Control Unit (ECU). Support for “mode detection section…” is found in Specification Page 22 Line 22-30 as a sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0170386, hereinafter Jung) in view of Ueno et al. (US 2016/0185336, hereinafter Ueno).

Regarding claim 1, Jung discloses:
A vehicle control apparatus (Abstract) comprising:
a detection section configured to detect vehicle information including a vehicle speed of a 
vehicle driven by an electric motor and drive torque of the electric motor (Paragraphs [0051], [0053], [0054], i.e. a motor torque calculated from torque control factors that are detected is also detected); and
control section configured to moderate a rate of increase in the drive torque of the electric motor at the time when the vehicle accelerates with respect to a rate of increase in the drive torque set in advance (Abstract; Fig. 3 Elements S40, S50, S60, and S70; Paragraphs [0024], [0071] and [0072]),
	when the vehicle speed of the vehicle is less than or equal to a predetermined speed (Paragraph [0026])...
Jung does not disclose:
…
… and the drive torque detected by the detection section is greater than or equal to a predetermined threshold.
However in the same field of endeavor, Ueno teaches: a vehicular driving torque control apparatus (Abstract) and more specifically:
…
… and the drive torque detected by the detection section is greater than or equal to a predetermined threshold (Abstract; Fig. 11; Paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Jung to incorporate …and the drive torque detected by the detection section is greater than or equal to a predetermined threshold, as taught by Ueno. Doing so would achieve an improvement in an acceleration response characteristic without giving the unpleasant feeling due to the shock at the time of the increase in the driving torque, as recognized by Ueno (Paragraph [0006]).

Regarding claim 2, the combination of Jung and Ueno teach the apparatus of claim 1. The combination of Jung and Ueno further teach:
wherein the detection section is constituted of a vehicle-speed detecting section configured to detect the vehicle speed, a shift-position detecting section configured to detect a shift position, an acceleration-request detecting section configured to detect a request for acceleration to the vehicle, and a torque detecting section configured to detect the drive torque (Ueno Fig. 6; Paragraph [0055]-[0056]), and
the control section moderates the rate of increase in the drive torque for the acceleration request detected by the acceleration-request detecting section at the time when the vehicle accelerates after gear shifting (Ueno Fig. 22; Paragraphs [0034], [0070], [0075], and [0090]),
when the vehicle speed of the vehicle detected by the vehicle-speed detecting section is less than or equal to the predetermined speed and, after the gear shifting from drive to reverse or from reverse to drive is carried out, the drive torque is greater than or equal to the predetermined threshold (Jung Paragraphs [0026], [0071], and [0072]; Ueno Paragraphs Fig. 22; Paragraphs [0034], [0070], [0075], and [0090]).
The motivation to combine Jung and Ueno is the same as stated for claim 1.

Regarding claim 3, the combination of Jung and Ueno teach the apparatus of claim 2. The combination of Jung and Ueno further teach:
wherein the detection section is further constituted of a mode detecting section configured to detect which of a plurality of traveling modes of the vehicle is set to the vehicle, the plurality of traveling modes of the vehicle being settable to the vehicle and differing from each other in the drive torque for the acceleration request (Ueno Paragraph [0046]), and
the control section moderates the rate of increase in the drive torque according the traveling mode of the vehicle detected by the mode detecting section (Ueno Paragraphs [0092] and [0093]),
when the vehicle speed of the vehicle detected by the vehicle- speed detecting section is less than or equal to the predetermined speed and, after the gear shifting from drive to reverse or from reverse to drive is carried out, the drive torque detected by the torque detecting section is greater than or equal to the predetermined threshold (Jung Paragraphs [0026], [0071], and [0072]; Ueno Paragraphs Fig. 22; Paragraphs [0034], [0070], [0075], [0090], [0092], and [0093]).
The motivation to combine Jung and Ueno is the same as stated for claim 1.

Regarding claim 4, the combination of Jung and Ueno teach the apparatus of claim 2. Jung further discloses:
wherein the control section includes a map indicating a correspondence relationship between the acceleration request and the drive torque, and refers to the map to thereby moderate the rate of increase in the drive torque (Fig. 2 and Fig. 5; Paragraphs [0040] and [0044]).

Regarding claim 5, the combination of Jung and Ueno teach the apparatus of claim 4. Jung further discloses:
wherein the control section includes a plurality of maps (Fig. 2 and Fig. 5; Paragraphs [0040] and [0044]) and, 
when the vehicle speed of the vehicle detected by the vehicle-speed detecting section is less than or equal to the predetermined speed and, after the gear shifting from drive to reverse or from reverse to drive is carried out, the drive torque detected by the torque detecting section is greater than or equal to the predetermined threshold, carries out switching between or among the plurality of maps, and refers to a map obtained after the switching to thereby moderate the rate of increase in the drive torque (Paragraph [0066], i.e. selecting the appropriate reference curve for the appropriate situation).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/13/2021